                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

UNITED STATES OF AMERICA                     )       CASE NO.: 4:19CR149
                                             )
       vs.                                   )
                                             )
BARRY WRIGHT,                                )
                                             )
         Defendant.                          )

                                            ORDER
       Application for leave of absence has been requested by Alex L. Zipperer for the period of
Thursday, December 5, 2019 through and including Thursday, December 26, 2019.
       The above and foregoing request for leave of absence is approved; however, the attorney
must make arrangements for other counsel in the event the case is scheduled for hearing or trial
during such leave.
       SO ORDERED, this     l.. 1-f(day of September, 2019.
